            Case 1:20-cv-01724-UNA Document 3 Filed 08/13/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                        08/13/2020
WILLIAM LEE GRANT II,                                 )                        Clerk, U.S. District & Bankruptcy
                                                      )                        Court for the District of Columbia
       Plaintiff,                                     )
                                                      )
       v.                                             )    Civil Action No. 20-cv-01724 (UNA)
                                                      )
                                                      )
JAMES A. BAKER, et al.,                               )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Pro se litigants must comply with the Federal

Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S.

662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard

ensures that defendants receive fair notice of the claim being asserted so that they can prepare a

responsive answer and an adequate defense and determine whether the doctrine of res judicata

applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the Court in

determining whether it has jurisdiction over the subject matter.

       Plaintiff has submitted a cryptically worded complaint, ECF No. 1, consisting of random

statements and conclusory assertions. The content is largely incomprehensible and thus provides

no notice of a claim. Additionally, plaintiff is no stranger to this Court, having had numerous
          Case 1:20-cv-01724-UNA Document 3 Filed 08/13/20 Page 2 of 5




cases dismissed, often with prejudice, for frivolity and/or inadequate pleading under Rule 8(a).

See, e.g., Grant v. Nat’l Security Advisor, No. 20-cv-01976 (UNA) (D.D.C. Jul. 30, 2020); Grant

v. Attorney General, No. 20-cv-01975 (UNA) (D.D.C. Jul. 30, 2020); Grant v. Exec. Office of the

President, No. 20-cv-01974 (UNA) (D.D.C. Jul. 30, 2020); Grant v. Chairman of the United

States Nat’l Security Council, No. 20-cv-01973 (UNA) (D.D.C. Jul. 30, 2020); Grant v. Baker,

No. 20-cv-01725 (UNA) (D.D.C. Jul. 30, 2020); Grant v. White House, No. 20-cv-01971 (UNA)

(D.D.C. Jul. 29, 2020); Grant v. Dep’t of Justice, No. 20-cv-01701 (UNA) (D.D.C. Jul. 29, 2020);

Grant v. Attorney General, No. 20-cv-01806 (UNA) (D.D.C. Jul. 24, 2020); Grant v. Director of

CIA, No. 20-cv-01838 (UNA) (D.D.C. Jul. 8, 2020); Grant v. Commander in Chief, No. 20-cv-

01804 (UNA) (D.D.C. Jul. 6, 2020); Grant v. Secretary of Defense, No. 20-cv-01803 (UNA)

(D.D.C. Jul. 6 2020); Grant v. CIA, No. 19-cv-03377 (UNA) (D.D.C. Nov. 27, 2019); Grant v.

Dunford, No. 18-cv-03163 (UNA) (D.D.C. Sept. 3, 2019); Grant v. Harris, No. 19-cv-771 (UNA)

(D.D.C. Apr. 22, 2019), aff’d, No. 19-5135 (D.C. Cir. Oct. 17, 2019) (per curiam); Grant v. Dep’t

of Defense, No. 18-cv-3079 (UNA) (D.D.C. Jan. 9, 2019), aff’d, No. 19-5008 (D.C. Cir. Jun. 11,

2019) (per curiam); Grant v. Mattis, No. 18-cv-3053 (UNA) (D.D.C. Jan. 9, 2019), aff’d, No. 19-

5011 (D.C. Cir. Jun. 11, 2019) (per curiam); Grant v. Dep’t of Defense, No. 18-cv-03073 (UNA)

(D.D.C. Jan. 9, 2019), aff’d, No. 19-5010 (D.C. Cir. Jun. 11, 2019) (per curiam); Grant v. Mattis,

No. 18-cv-3049 (UNA) (D.D.C. Jan. 9, 2019), aff’d, No. 19-5018 (D.C. Cir. Jun. 11, 2019) (per

curiam); Grant v. Joint Chiefs of Staff, No. 18-cv-2774 (UNA) (D.D.C. Dec. 31, 2018), aff’d, No.

19-5016 (D.C. Cir. Jun. 11, 2019) (per curiam); Grant v. Dep’t of Defense, No. 18-cv-1804 (UNA)

(D.D.C. Sept. 17, 2018), aff’d, No. 18-5308 (D.C. Cir. Mar. 20, 2019) (per curiam); Grant v. Dep’t

of Defense, No. 18-cv-1805 (UNA) (D.D.C. Aug. 16, 2018), aff’d, No. 18-5269 (D.C. Cir. Aug.

28, 2018) (per curiam); Grant v. Dep’t of Defense, No. 18-cv-1162 (UNA) (D.D.C. Jun. 14, 2018),
           Case 1:20-cv-01724-UNA Document 3 Filed 08/13/20 Page 3 of 5




aff’d, No. 18-5209 (D.C. Cir. Jan. 8, 2019) (per curiam); Grant v. Kabaker, No. 18-cv-559 (UNA)

(D.D.C. Apr. 24, 2018), aff’d, No. 18-5130 (D.C. Cir. Oct. 17, 2018) (per curiam); Grant v. Dep’t

of Justice, No. 17-cv-1434 (UNA) (D.D.C. August 4, 2017); see also Grant v. Kabaker, No. 17-

cv-3261, 2017 WL 8791109, at *1 (C.D. Ill. Dec. 4, 2017) (noting “that Plaintiff has filed multiple

unfounded lawsuits that waste the time and resources of the federal court. This lawsuit is just the

latest one.”).

        Notwithstanding, plaintiff persists. In addition to dismissing the instant complaint, the

Court will now order plaintiff to show cause why he should not be barred from filing civil actions

in forma pauperis.

        1. Legal Standard

        An individual’s right to access to the courts “is neither absolute nor unconditional.” In re

Green, 669 F.2d 779, 785 (D.C. Cir. 1981) (per curiam). Furthermore, “[a]n in forma pauperis

litigant's access to the courts is a matter of privilege, not of right, and should not be used to abuse

the process of the courts.” Williams v. McKenzie, 8 34 F.2d 152, 154 (8th Cir. 1987). The Court

“has an obligation to protect and preserve the sound and orderly administration of justice.” Urban

v. United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985) (quoting In re Martin-Trigona, 737 F.2d

1254, 1262 (2d Cir. 1984)). To that end, the Court “may employ injunctive remedies to protect

the integrity of the courts and the orderly and expeditious administration of justice,” Urban, 768

F.2d at 1500, such as denying “prospectively” one’s privilege to proceed in forma pauperis. Hurt

v. Social Security Admin., 544 F.3d 308, 310 (D.C. Cir. 2008). In determining whether to issue an

injunction, the Court must make substantive findings as to the frivolous or harassing nature of the

litigant’s actions and as to any pattern constituting harassment. In re Powell, 851 F.2d 427, 431

(D.C. Cir. 1988). Similarly, before revoking the privilege to proceed in forma pauperis, the Court
            Case 1:20-cv-01724-UNA Document 3 Filed 08/13/20 Page 4 of 5




must consider “the number, content, frequency, and disposition of [the litigant’s] previous filings

to determine if there is a pattern of abusing the IFP privilege in his litigation history.” Butler v.

Dep’t of Justice, 492 F.3d 440, 446 (D.C. Cir. 2007).

         2. Plaintiff’s Litigation History

         As indicated above, most of plaintiff’s complaints are repetitive and largely incoherent,

and many filed here and in other district courts have named the same defendants. A search of this

Court’s civil dockets by the name William Lee Grant, II indicates that, in the past three years,

plaintiff has filed at least 27 cases 1 in this Court alone that did not survive the screening process.

See listing, supra. A search and review of PACER reveals that plaintiff has filed approximately

192 total matters in various federal courts, and similarly, most of them also failed to survive the

screening process. As a result, plaintiff has been, see, e.g., Grant v. Dep’t of Defense, No. 4:18-

cv-471 (N.D. Tex. June 12, 2018), ECF No. 7, and is currently, see, e.g., Grant v. Dep’t of Defense,

Case No. 3:19-cv-3001 (C.D. Ill. Feb. 12, 2019), ECF No. 7, barred from filing in forma pauperis

in other federal courts.

         3. Plaintiff’s Abuse of the IFP Privilege

         The “inquiry” is whether plaintiff “has abused a special privilege of the court to such an

extent that that privilege should not again be extended to him here.” Butler, 492 F.3d at 446. This

Court finds that plaintiff has reached that point. The Court has been more than tolerant in liberally

construing plaintiff’s complaints, allowing him to proceed in forma pauperis, and expending

significant staff time and resources to process, review and resolve his cases. The Court finds that




1
  Plaintiff has also recently filed at least five additional matters, currently pending before this Court, all of which
appear to be similarly duplicative and frivolous. See Grant v. Baker, No. 20-cv-02030 (UNA) (D.D.C. Jul. 23,
2020); Grant v. Cheney, No. 20-cv-02056 (UNA) (D.D.C. Jul. 27, 2020); Grant v. Baker, No. 20-cv-02095 (UNA)
(D.D.C. Jul. 30, 2020); Grant v. Baker, No. 20-cv-02112 (UNA) (Jul. 31, 2020); Grant v. Cheney, No. 20-cv-02113
(UNA) (D.D.C. Jul. 31, 2020).
           Case 1:20-cv-01724-UNA Document 3 Filed 08/13/20 Page 5 of 5

plaintiff has a history of filing frequent and repetitive lawsuits, and that these relentless filings are

harassing to the Court. Cf. with Butler, 492 F.3d at 446-7 (finding an abuse of the in forma

pauperis privilege from, inter alia, plaintiff’s “pattern” of filing repetitive FOIA actions where

“[a]ll but one [of 15 such cases] were dismissed on either summary judgment, a motion to dismiss,

or for failure to respond.”); see id. at 445-6 (examining Supreme Court cases finding abuse of IFP

privilege); see also Hurt, 544 F.3d at 310 (concluding that “‘the number, content, frequency, and

disposition’ of [Hurt’s] filings shows an especially abusive pattern, aimed at taking advantage of

the IFP privilege.”). Like Butler, “it appears that filing [civil] actions is a ‘pastime’ for [plaintiff].”

Butler, 492 F.3d at 447.

        4. Conclusion

        For the foregoing reasons, the Court finds that plaintiff has abused the privilege of

proceeding IFP and proposes to issue an Order barring him from filing any new civil actions in

this judicial district without payment of the applicable filing fee. See Hurt, 544 F.3d at 311

(revoking IFP privilege, dismissing all appeals, and directing the Clerk “to refuse to accept any

more of Hurt's civil appeals that are not accompanied by the appropriate filing fees.”) Before the

Court issues such an order, it must allow plaintiff an opportunity to respond. See In re Powell,

851 F.2d at 431. A separate Order accompanies this Memorandum Opinion.



                                                         ________/s/_______________
                                                           COLLEEN KOLLAR-KOTELLY
                                                           United States District Judge
Date: August 13, 2020
